Exhibit 10.50

 

OMNIBUS AMENDMENT AND WAIVER (this “Amendment”), dated as of October 25, 2004,
by and among PW EAGLE, INC., a Minnesota corporation (the “Company”) and the
warrant holders party to the Warrant Agreement dated as of September 20, 1999
and to the Warrant Agreement dated as of March 14, 2003 referred to below on the
date hereof (the “Holders”).

 

WHEREAS, the Company and the Holders are parties to a Warrant Agreement, dated
as of September 20, 1999 and to a Warrant Agreement dated as of March 14, 2003
(collectively, the “Warrant Agreements”) pursuant to which the Holders were
issued warrants to purchase shares of Common Stock or Class B Common Stock of
the Company; and

 

WHEREAS, the Company and the Holders are parties to a Securities Purchase
Agreement, dated as of September 20, 1999 (as amended, supplemented or otherwise
modified through the date hereof, including pursuant to Amendments No. 1 through
No. 12, the “Purchase Agreement”) pursuant to which the Holders purchased
$32,500,000 principal amount of the Company’s senior subordinated notes (the
“Notes”);

 

WHEREAS, the Company desires to pay the Holders the unpaid principal balance
plus accrued but unpaid interest and applicable prepayment premium such that all
Obligations under the Notes and the Purchase Agreement are satisfied in full
prior to their Maturity;

 

WHEREAS, the Company has requested, and the Holders party hereto are willing
(subject to the terms and conditions hereof), to amend and waive certain
provisions of the Warrant Agreements in exchange for payment of the Obligations
and execution by PW Poly (as defined below) of that certain Put and Call
Agreement of even date herewith, all as provided herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Defined Terms.

 

(a) Capitalized terms used and not otherwise defined in this Amendment shall
have the meanings given to them in the Warrant Agreements.

 

(b) Section 1.1 of the Warrant Agreements shall be amended by adding the
following new definitions to read in their entireties as follows:

 

““2004 Registration Rights Agreement” means that certain Registration Rights
Agreement dated on or about the date hereof between the Company and the holders
of the 2004 Warrants.”

 



--------------------------------------------------------------------------------

““2004 Subordinated Notes” means collectively the senior subordinated note in
the original principal amount of $16,000,000 and the junior subordinated note in
the original principal amount of $8,000,000 executed by the Company in favor of
the purchasers thereof dated on or about the date hereof.”

 

““2004 Warrants” means the Warrants issued under that certain Warrant Agreement
dated on or about the date hereof between the Company and the holders of the
2004 Subordinated Notes.”

 

““2004 Warrant Agreement” means that certain Warrant Agreement dated on or about
the date hereof between the Company and the holders of the 2004 Subordinated
Notes.”

 

““Permitted Spell Group” means Harry W. Spell, Bruce A. Richard and Richard W.
Perkins.”

 

““PW Poly Spinoff” means the transaction consisting of the sale of certain of
the outstanding shares of capital stock of USPoly Company f/k/a PW Poly Corp.
(“PW Poly”) and the distribution of all of the remaining shares of capital stock
of PW Poly or the cash received from the sale of such shares to the shareholders
and certain holders of warrants to purchase shares of the Company.”

 

““Significant Transfer” means a Transfer of shares of Common Stock, taken
together with all prior Transfers of shares of Common Stock from and after
October 25, 2004, equal to or in excess of ten percent (10%) of the aggregate
number of shares of Common Stock held on October 25, 2004 by all members of the
Spell Group.”

 

2. Amendment to Anti-Dilution Rights. Sections 5.8(g) of the Warrant Agreements
are hereby amended by striking the word “and” following the phrase “Class B
Common Stock” within subsection (c) and by the addition of the following text
immediately after the reference to “and are listed on Schedule 2.4(g)” within
subsection (d):

 

“, and (e) the issuance of the 2004 Warrants or the issuance from time to time
of shares of Common Stock upon the exercise of any of the 2004 Warrants.”

 

3. Waiver of Right of First Offer. The Holders hereby waive any and all rights
of first offer pursuant to Sections 6.2 of the Warrant Agreements relating to
the issuance and sale of the 2004 Subordinated Notes and the 2004 Warrants, and
any shares of Common Stock upon exercise of any of the 2004 Warrants.

 

2



--------------------------------------------------------------------------------

4. Amendment to Tag Along Rights. Sections 6.3(a) and (c) of the Warrant
Agreements are hereby amended in their entireties as follows:

 

“(a) Right to Sell.

 

(i) With respect to any proposed Transfer of Common Stock by William H. Spell
(including without limitation, (i) any Transfer by his majority-controlled
Affiliates or member of Family Group and (ii) any Transfer to the Company or any
of its Subsidiaries, but in each case excluding any Excluded Transaction),
William H. Spell (or such majority-controlled Affiliate or Family Group member,
as the case may be) shall have the obligation, and each Holder shall have the
right, to require the proposed transferee to offer to purchase from such Holder,
at the same price per share (less, in the case of a purchase of Warrants, the
Exercise Price) and upon the same terms and conditions of sale offered to
William H. Spell (or such majority-controlled Affiliate or Family Group member,
as the case may be), up to a number of Warrant Shares (issued or represented by
outstanding Warrants) equal to the product (rounded to the nearest whole number)
obtained by multiplying (i) a fraction, the numerator of which is the number of
shares of Common Stock proposed to be transferred by William H. Spell (or such
majority-controlled Affiliate or Family Group member, as the case may be) and
the denominator of which is the total number of shares of Common Stock held by
William H. Spell (or such majority-controlled Affiliate or Family Group member,
as the case may be), by (ii) the aggregate number of Warrant Shares (issued or
represented by outstanding Warrants) then held by such Holder. At least 20
Business Days prior to any Transfer of Common Stock (other than an Excluded
Transaction) by William H. Spell (or such majority-controlled Affiliate or
Family Group member, as the case may be), he (or such majority-controlled
Affiliate or Family Group member, as the case may be) shall provide notice to
each Holder specifying (A) the maximum number of shares of Common Stock to be
transferred, (B) the name and address of the proposed transferee, (C) the form
of consideration and terms and conditions thereof, (D) the number of shares
which such Holder may require the proposed purchaser to purchase from it in
accordance with this Section 6.3, and (E) a representation and warranty by him
(or such majority-controlled Affiliate or Family Group member, as the case may
be) that the proposed transferee has been informed of the “tag-along” rights
provided herein and that he will not Transfer shares unless such transferee has
agreed to purchase all shares required to be purchased from the Holders
hereunder. Any Transfer of Common Stock by William H. Spell (or such
majority-controlled Affiliate or Family Group member, as the case may be) shall
not be consummated until (and shall be void ab initio unless) the provisions of
this Section 6.3 shall have been complied with.

 

(ii) With respect to any proposed Significant Transfer of Common Stock by any
member of the Permitted Spell Group (including without limitation, (i) any
Significant Transfer by a majority-controlled Affiliate of such Person or any
member of such Person’s Family Group and (ii) any Significant Transfer to the
Company or any of its Subsidiaries, but in each case excluding any Excluded

 

3



--------------------------------------------------------------------------------

Transaction), such member of the Permitted Spell Group (or such
majority-controlled Affiliate or Family Group member, as the case may be) shall
have the obligation, and each Holder shall have the right, to require the
proposed transferee to offer to purchase from such Holder, at the same price per
share (less, in the case of a purchase of Warrants, the Exercise Price) and upon
the same terms and conditions of sale offered to such member of the Permitted
Spell Group (or such majority-controlled Affiliate or Family Group member, as
the case may be), up to a number of Warrant Shares (issued or represented by
outstanding Warrants) equal to the product (rounded to the nearest whole number)
obtained by multiplying (i) a fraction, the numerator of which is the number of
shares of Common Stock proposed to be transferred by such member of the
Permitted Spell Group (or such majority-controlled Affiliate or Family Group
member, as the case may be) and the denominator of which is the total number of
shares of Common Stock held by such member of the Permitted Spell Group (or such
majority-controlled Affiliate or Family Group member, as the case may be), by
(ii) the aggregate number of Warrant Shares (issued or represented by
outstanding Warrants) then held by such Holder. At least 20 Business Days prior
to any Significant Transfer of Common Stock (other than an Excluded Transaction)
by any member of the Permitted Spell Group (or such majority-controlled
Affiliate or Family Group member, as the case may be), such member of the
Permitted Spell Group (or such majority-controlled Affiliate or Family Group
member, as the case may be) shall provide notice to each Holder specifying (A)
the maximum number of shares of Common Stock to be transferred, (B) the name and
address of the proposed transferee, (C) the form of consideration and terms and
conditions thereof, (D) the number of shares which such Holder may require the
proposed purchaser to purchase from it in accordance with this Section 6.3, and
(E) a representation and warranty by such member of the Permitted Spell Group
(or such majority-controlled Affiliate or Family Group member, as the case may
be) that the proposed transferee has been informed of the “tag-along” rights
provided herein and that such member of the Permitted Spell Group will not
Transfer shares unless such transferee has agreed to purchase all shares
required to be purchased from the Holders hereunder. Any Significant Transfer of
Common Stock by any member of the Permitted Spell Group (or such
majority-controlled Affiliate or Family Group member, as the case may be) shall
not be consummated until (and shall be void ab initio unless) the provisions of
this Section 6.3 shall have been complied with.”

 

“(c) Additional Sales.

 

(i) If at any time prior to a proposed Transfer, William H. Spell wishes to
Transfer a greater number of shares than that originally proposed, he shall
notify each Holder immediately of the additional number of shares being proposed
for Transfer. Each Holder may require the proposed transferee to purchase from
such Holder a number of additional Warrant Shares (issued or represented by
outstanding Warrants) determined in accordance with Section 6.3(a)(i) above, but
based upon the number of additional shares the

 

4



--------------------------------------------------------------------------------

proposed transferee desires to purchase. The additional tag-along rights
provided by this Section 6.3(c)(i) shall be exercised by any Holder within ten
Business Days following the date of the giving of the supplementary notice by
William H. Spell by delivery of written notice indicating its desire to exercise
its additional rights under this Section 6.3(c)(i) and the number of shares such
Holder wishes to Transfer, if less than the number which such Holder is entitled
to Transfer under Section 6.3(a)(i) and this Section 6.3(c)(i).

 

(ii) Additional Sales. If at any time prior to a proposed Significant Transfer
such member of the Permitted Spell Group wishes to Transfer a greater number of
shares than that originally proposed, such member of the Permitted Spell Group
shall notify each Holder immediately of the additional number of shares being
proposed for Transfer. Each Holder may require the proposed transferee to
purchase from such Holder a number of additional Warrant Shares (issued or
represented by outstanding Warrants) determined in accordance with Section
6.3(a)(ii) above, but based upon the number of additional shares the proposed
transferee desires to purchase. The additional tag-along rights provided by this
Section 6.3(c)(ii) shall be exercised by any Holder within ten Business Days
following the date of the giving of the supplementary notice by such member of
the Permitted Spell Group by delivery of written notice indicating its desire to
exercise its additional rights under this Section 6.3(c)(ii) and the number of
shares such Holder wishes to Transfer, if less than the number which such Holder
is entitled to Transfer under Section 6.3(a)(ii) and this Section 6.3(c)(ii).”

 

5. Amendment to Financial Statements. Sections 7.2 of the Warrant Agreements are
hereby amended in their entireties as follows: “7.2 Intentionally Omitted.”

 

6. Amendment to Information Rights. Sections 7.3 of the Warrant Agreements are
hereby amended to provide that the rights available pursuant to such Sections
shall be available to the MassMutual Holders. The Chase Holders hereby waive all
rights from and after the date hereof pursuant to Sections 7.3 of the Warrant
Agreements.

 

7. Amendment to Redemptions. Sections 7.7 of the Warrant Agreements are hereby
amended by striking the word “and” following the phrase “in connection
therewith;” within subsection (ii) and by the addition of the following text
immediately after the reference to “other officers, employees and directors”
within subsection (iii):

 

“(iv) the redemption or repurchase of the 2004 Warrants or of any of the 366,651
shares of Capital Stock issuable upon the exercise of any of the 2004 Warrants
(subject to adjustment as provided in the 2004 Warrants as in effect on the
Effective Date) pursuant to the provisions of Section 6.4 under the 2004 Warrant
Agreement; and

 

(v) the PW Poly Spinoff to the extent the requirements of Section 6.1 are
satisfied in connection therewith.”

 

5



--------------------------------------------------------------------------------

8. Listing of Warrant Shares. New Sections 7.10 are added to the Warrant
Agreements as follows:

 

“7.10 Listing of Warrant Shares.

 

The Company shall, as promptly as practicable after the Closing, secure the
listing of all of the Warrant Shares upon each securities exchange and automated
quotation system (including without limitation the NASDAQ National Market), if
any, upon which shares of Common Stock of the Company are then listed (subject
to official notice of issuance) and shall maintain, so long as any other share
of Common Stock shall be so listed, such listing of all Warrant Shares. The
Company shall use its best efforts to maintain the Common Stock’s listing on
either the NASDAQ National Market, a national securities exchange or other
national market or interdealer quotation system (including, without limitation,
the NADSAQ Small-Cap Market and the OTC Bulletin Board) unless the Board
determines it is not in the best interests of the Company and its shareholders
to maintain any such listing. Upon the request of any Holder, the Company shall
provide such Holder, promptly following receipt thereof, with copies of any
notice it receives from the NASDAQ National Market or any other securities
exchange or other market or interdealer quotation system regarding the continued
eligibility of the Common Stock for listing on such market, securities exchange
or system. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.10.”

 

9. Effectiveness of this Amendment. This Amendment shall become effective on the
Effective Date (as defined in the Amendment No. 13 and Termination Agreement in
respect of the Securities Purchase Agreement).

 

10. Miscellaneous.

 

(a) This Amendment is limited as specified and shall not constitute an
amendment, modification or waiver of any other provision of the Warrant
Agreements.

 

(b) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Facsimile counterpart
signatures to this Amendment shall be acceptable and binding.

 

(c) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

 

(d) The headings used herein are for convenience of reference only and shall not
affect the construction of, nor shall they be taken into consideration in
interpreting, this Amendment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
OMNIBUS AMENDMENT AND WAIVER to be duly executed and delivered as of the date
first above written.

 

PW EAGLE, INC. By:  

/s/ Dobson West

   

Name: Dobson West

   

Title: Secretary

J.P. MORGAN PARTNERS (23A SBIC), LLC By:   J.P. MORGAN PARTNERS (23A SBIC
MANAGER), INC., Its Managing Member By:  

/s/ Richard Waters

   

Name: Richard Waters

   

Title:

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   Babson Capital Management, LLC
as Investment Advisor By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Managing Director

MASSMUTUAL CORPORATE INVESTORS By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Vice President

 

S-1

 

Signature page to Omnibus Amendment and Waiver



--------------------------------------------------------------------------------

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort to be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust, but the Trust’s property only shall
be bound. MASSMUTUAL PARTICIPATION INVESTORS By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Vice President

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort to be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust, but the Trust’s property only shall
be bound. MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED

By:

  Babson Capital Management, LLC under delegated authority from Massachusetts
Mutual Life Insurance Company, as Investment Manager By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Managing Director

 

S-2

 

Signature page to Omnibus Amendment and Waiver